Citation Nr: 0622107	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-35 749	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California



THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 10 percent disabling.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision by the RO, which 
denied an increased rating for the veteran's bilateral pes 
planus, currently evaluated at 10 percent disabling.

In an August 2005 VA examination of the veteran's feet, the 
examiner opined that the veteran probably had suffered pain 
through the full length of both feet, and that he also had 
forefoot pain and heel pain in the military in addition to 
the pain from his pes planus.  He made diagnoses and rendered 
opinions relating to the veteran's ankles, heels, forefeet, 
and his hallux valgus.  Similarly, in June, September and 
October 2005 VA treatment reports, the veteran has also been 
diagnosed with bilateral morton's neuroma primarily affecting 
his right foot, but with symptoms starting to appear in his 
left foot.  The diagnosis in October 2005 was that the 
veteran had metatarsalgia of the right second metatarsal 
head, and neuroma/neuritis of the second interspace.  
September 2001 and September 2003 private treatment reports 
reflect diagnoses of a cystic lesion in the head of the first 
metatarsal of the right foot and capsulitis of the second 
metatarsal phalangeal joint of the right foot.  

With regard to these additional foot disorders, the Board 
notes that service connection for them has not been 
considered by the RO, nor has the veteran submitted a claim 
for service connection for them.  Concerning this, the Board 
notes that, in order to be eligible for benefits, a veteran 
must file a claim for those benefits.  See 38 U.S.C.A. 
§ 5101.  A claim is "a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit."  38 C.F.R. 
§ 3.1(p).  "Any communication or action indicating an intent 
to apply for one or more benefits . . .. may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought."  38 C.F.R. § 3.155(a); see also Brannon v. 
West, 12 Vet. App. 32, 34-35 (1998) (indicating that, the 
mere presence of medical evidence showing a disability does 
not establish an intent on the part of the veteran to seek 
service connection for that disability); Dunson v. Brown, 4 
Vet. App. 327, 329-30 (1993).  Because the veteran has not 
filed a claim for service connection for these disorders, the 
Board has no jurisdiction to consider such a claim and, 
because in this case the symptoms resulting from these 
disorders and from the service-connected pes planus are 
distinguishable, the Board must limit itself to consideration 
of the claim for an increased rating for service-connected 
pes planus.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(remanding Board's decision where, medical evidence did not 
differente between symptomatology attributed to a nonservice-
connected disability and a service-connected disability); see 
also 61 Fed. Reg. 52695 (Oct. 8, 1996) (VA responding to 
commenters by noting that, when it is not possible to 
separate the effects of conditions, VA regulations at 
38 C.F.R. § 3.102, which require that reasonable doubt on any 
issue be resolved in the claimant's favor, clearly dictate 
that such signs and symptoms be attributed to the 
service-connected condition).


FINDINGS OF FACT

1.  The veteran's service-connected bilateral pes planus 
disability is without clinical evidence of marked deformity, 
pain on manipulation and use, indication of swelling on use, 
and characteristic callosities.

2.  The veteran's complained of foot pain and discomfort is 
also due to other
 non-service connected foot disorders.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of the currently assigned 10 percent for bilateral pes 
planus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5276 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A.
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In the present case, the Board finds that VA satisfied its 
duty to notify by way of a VCAA notice letter sent to the 
appellant in September 2003.  In the September 2003 letter, 
which was sent before the RO issued its initial January 2004 
unfavorable decision on the veteran's claim (unfavorable to 
the extent that it continued the
10 percent rating on the veteran's bilateral pes plantus), 
the RO informed him of the evidence necessary to establish an 
increased rating for his service-connected bilateral pes 
plantus.  He was notified of his and VA's respective duties 
for obtaining evidence and was asked to send information 
describing additional evidence for VA to obtain.  He was 
informed that he could submit evidence that his disorder had 
increased in severity in the form of a statement from his 
doctor containing physical and clinical findings, the results 
of any laboratory test or x-rays, and the dates of 
examinations and tests.  He was informed that he could also 
submit statements from other individuals who were able to 
describe from their knowledge and personal observations in 
what manner his disability had become worse, and that he 
could submit his own statement.  Further, in an August 2004 
statement of the case, the RO informed the veteran of the 
rating schedule provisions that are relevant to his claim for 
an increased evaluation for his service-connected pes planus.  
A second letter was sent to the veteran in June 2005 
providing information similar to that in the September 2003 
letter, and requesting that, if the evidence was not in his 
possession, he must give enough information about the 
evidence so that the RO could request it from the person or 
agency that has it.  In a June 2005 reply statement, the 
veteran said he had no further evidence to submit and 
informed the RO about an appointment for further treatment at 
a VA facility.

Here, as noted above, some of the required notice was not 
provided to the veteran until August 2004 and June 2005, 
after the RO entered its January 2004 decision on the 
veteran's claim.  Nevertheless, the veteran has now been 
provided with notice that is in compliance with the content 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 359(b).  He has been afforded ample opportunity 
to respond to the notice, to submit evidence and argument, 
and to otherwise participate effectively in the processing of 
this appeal.  As the purpose of the notice requirement has 
been satisfied, no further corrective action is necessary. 

Additionally, the Board notes that the veteran has not been 
provided with notice of the type of evidence necessary to 
establish an effective date for any potential award of an 
increased rating for pes plantus.  However, because the Board 
does not have jurisdiction to address any effective date 
question, the case need not be remanded to the RO for further 
action under the VCAA.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's private and service 
medical records have been obtained.  In connection with his 
claim for increase, he was provided with VA examinations in 
October 2003 and August 2005, along with treatment for his 
foot disability.  The veteran has not identified and/or 
provided releases for any other relevant evidence that exists 
and can be procured.

II.  The Merits of the Veteran's Claim

The veteran contends that his pes plantus has worsened, 
particularly in his right foot.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A.
§ 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2005).

Flat feet are rated utilizing the criteria listed at 38 
C.F.R. § 4.71a, Diagnostic Code 5276. Under Diagnostic Code 
5276, pes planus symptoms will be rated as noncompensable 
when they are mild, with symptoms relieved by built-up shoe 
or arch support.  A 10 percent evaluation is for application 
where there is moderate disability evidenced by weight-
bearing line over, or medial to, the great toe, inward bowing 
of the tendo-Achillis, and pain on manipulation and use of 
the feet bilaterally or unilaterally.  A 20 percent 
evaluation is for application when there is severe unilateral 
disability, and a 30 percent evaluation is for application 
when there is severe bilateral disability, evidenced by 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  A 50 percent evaluation 
is for application when there is pronounced bilateral 
disability evidenced by marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo-Achillis on manipulation, which 
is not improved by orthopedic shoes or appliances.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

The words "moderate", severe", "pronounced" and 
"marked" are not defined in the VA Rating Schedule. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."
See 38 C.F.R. § 4.6 (2005).  The Board observes in passing 
that "moderate" is defined as "of average or medium 
quality, amount, scope, range, etc."  Webster's New World 
Dictionary, Third College Edition (1988) 871.  "Marked" is 
defined as "noticeable; obvious; appreciable; distinct; 
conspicuous." Id. at 828.



The June 1971 VA Examination

In an August 1971 decision by the RO, the veteran was granted 
service connection for bilateral pes planus with an initial 
evaluation of 10 percent effective from October 6, 1970.  In 
connection with his initial claim, the veteran was provided a 
VA compensation and pension (C&P) examination of his feet 
during June 1971.  At that time, the examiner diagnosed that 
the veteran had bilateral stressed plantar.
X-rays had revealed no gross deformity.  The examiner 
concluded with the statement that the veteran's case 
represented a very mild degree of pes planus that could be 
effectively controlled by external supports, like arch 
support shoes.

The September 2001 and September 2003 Private Medical Reports
The Foot Clinic of Meridian

During September 2001, the veteran reported that he had 
jumped off the back of a truck.  He complained of deep 
soreness and occasional sharp pain in his right foot.  The 
examiner observed pain on palpitation of the plantar aspect 
of the second metatarsal phalangeal joint of the right foot.  
No pain was observed on palpitation of the dorsal aspect of 
the second metatarsal phalangeal joint of the right foot.  X-
rays revealed a short right first metatarsal with a cystic 
lesion in the head of the first metatarsal.  The diagnosis 
was capsulitis of the second metatarsal phalangeal joint.  
The veteran was given an injection of Kenalog with Lidocaine 
and Nesacaine in his right foot.  He was advised to apply ice 
to the ball of his foot, and avoid shoes with hard thin 
soles.

In September 2003 the veteran returned and complained of pain 
in his right foot.  He reported that the prior injection had 
provided pain relief.  It was observed that the veteran was 
wearing cowboy boots with plastic inserts.  The examiner 
observed an enlarged medial aspect of the first metatarsal 
phalangeal joint with lateral deviation of hallux 
bilaterally.  There was dorsal contraction of the second 
digit on the right foot, and a prominent plantar of the 
second metatarsal phalangeal joint on the right foot.  Pain 
was observed on palpitation of the second metatarsal 
phalangeal joint on the right foot.  The prior x-rays were 
reviewed.  The diagnosis was capsulitis of the second 
metatarsal phalangeal joint on the right foot.  The veteran 
was given another injection in his foot, felt was applied to 
the top and bottom of his orthotic, and the need for new 
devices was discussed.  He was advised to wear athletic 
shoes, and to apply ice to the ball of his foot.

In a November 2004 supplemental letter, the treating 
physician clarified that the veteran was not wearing cowboy 
boots, but instead was wearing lower heeled walking boots.   
He also noted that the jump mentioned was not from the back 
of a pick-up truck, but was instead from a lowboy trailer.  

The October 2003 VA Examination

In the report of an October 2003 VA examination, provided in 
connection with the veteran's current claim for increased 
rating, the examiner observed that the veteran ambulated with 
a slight hesitance of gait, not necessarily favoring either 
foot.   The veteran reported that his right foot had more 
pain than the left foot.  He did have arch supports in his 
tennis shoes.  He stated that without arch supports, he could 
not bear the pain.  The pain with use of the supports was 
tolerable.  He was working as a truck driver, which included 
footwork in strapping merchandise to the rear of the truck, 
as well as activities involved in maintaining the truck.  
About 50 percent of his time was spent on his feet.  He 
reported that by the close of the day he experienced a great 
deal of pain in his feet.  He tried to stay off his feet as 
much as possible when home, but he was able to perform his 
household chores.  He used a riding mower to trim his yard.

The examiner observed no unusual calluses indicative of any 
particular weightbearing.  Range of motion for dorsiflexion 
and plantarflexion of the toes was within normal limits.  
Range of motion of the ankle also was within normal limits.  
There was pain on manipulation of the metacarpal phalangeal 
joints, particularly of the third and fourth toe of the right 
foot.  There was also tenderness over the tarsometatarsal 
junction of these two bones on the right foot.  The left foot 
had mild tenderness in the same area, but not to the degree 
of the right foot.  The veteran had normal arches on non-
weightbearing.  On weightbearing the arches would totally 
give way.  He had five degrees of deviation laterally of the 
Achilles tendon bilaterally with weightbearing.  There was no 
deformity of the toes.  The Achilles tendons were not tender 
bilaterally.  The examiner's diagnostic impression was that 
the veteran had bilateral pes planus.  He noted that the 
veteran stated his days were consistent with the level of 
pain he presently had.  He did not have flare ups if he used 
his inserts, other than the routine increased pain by the end 
of the day.  He further noted that this pain had not kept the 
veteran from working (his job as a truck driver), nor had it 
affected his ability to do routine household and recreational 
activities.  The examiner gave consideration to the DeLuca 
factor for increased pain during flare ups, but stated he 
could not make a determination with any medical certainty.  
See DeLuca v. Brown, 8 Vet.App. 202, 206-08 (1995); 38 C.F.R. 
§§ 4.40, 4.45.

The October 2003 VA radiologist's report noted that, in the 
right foot, there was hallux valgus deformity with 
degenerative changes of the first metacarpal phalangeal 
joint.  In all other views, the fourth toe was held in 
flexion at the distal interphalangeal joint.  No other 
abnormalities in the right foot were demonstrated.  In the 
left foot, there was also hallux valgus deformity with 
degenerative change at the head of the first metatarsal.  No 
other abnormalities were demonstrated.  

The August 2005 VA examination

In the report of an August 2005 VA examination, the veteran 
related that he had experienced foot pain over the entire 
length of both feet (heel, arch, and forefoot) in service, 
and since service.  He said he had also experienced problems 
with his ankles, experiencing occasional pain and swelling, 
especially with prolonged standing.  He was currently working 
as a truck driver, and occasionally he had to jump to the 
ground from a trailer.  Since a jump from a trailer in 2003, 
he felt he had acquired some permanent increase in pain in 
his right foot.  His treatment consisted of careful activity, 
oral medication, and shoe inserts.  He was able to wear 
regular shoes, and he preferred athletic shoes.  He did not 
use a cane, and he was not doing any special exercises.  His 
comfort level allowed operating a car for about two hours, 
during which he experienced increasing pain in both feet, 
especially in the right foot because it controlled the gas 
pedal.  Walking was limited to about
15 minutes by foot pain.  He had not been able to walk 30 
minutes since the late 1990s.  He felt that his feet had 
worsened since then.  Both ankles had some pain and tended to 
swell.  His ankles sprained easily, more so on the right.  
Both feet were painful over the full length, including the 
heel, arch, and forefoot bilaterally.  He estimated that the 
pain at the heel and arch were about equal bilaterally, but 
forefoot pain was worse on the right foot, especially at the 
metacarpal phalangeal joints.  His feet did not feel numb.  
Coughing did not cause any orthopedic pain.  His sleep was 
mostly normal.  The examiner noted that the veteran had 
subjective feelings of weakness and easy fatigue through his 
entire body, including both feet.  Impaired coordination 
bothered both ankles, mostly related to easy spraining.  His 
right lower extremity also showed some impaired coordination 
over the full length (he had right knee arthroscopic surgery 
in the early 1990s, and some symptoms continue).  Flare-up 
with activity was most likely to bother the feet, with 
standing, walking, driving, and laboring, etc.  Flare-ups 
happened most days, and resting for an hour was usually 
helpful.   

The VA examiner observed some limping with the right foot.  
The veteran was able to rise on the toes and heels, and he 
could stand on the medial and lateral borders of each foot.  
Some foot pain was noted with these activities.  The examiner 
observed that the motion of the veteran's feet and ankles was 
normal, and equal with dorsiflexion 10 degrees, plantar 
flexion 40 degrees, inversion 30 degrees, and eversion 20 
degrees.  There was pain bilaterally with those movements, 
worse on the right.  The pain was observed to be over the 
whole motion.  The ankles had a moderate bilateral 
tenderness, worse on the right.  The ankles did not have any 
swelling.  Both heels were tender on the plantar aspect, 
worse on the right.  Both heels had a mild valgus associated 
with pes planus.  The valgus corrected easily.  Both feet had 
a mild pes planus deformity.  Both feet were tender on the 
plantar aspect of the arch.  The dorsal midfoot area was 
nontender, and did not have any swelling at either foot.  
Forefoot tenderness was mostly at the metacarpal phalangeal 
joints of the second and third toes.  The big toe metacarpal 
phalangeal joint had a moderate hallux valgus, and a moderate 
tenderness.  The hallux valgus measured twenty degrees 
bilaterally.  The small toes had satisfactory alignment with 
no tenderness.  The forefoot had a mild valgus associated 
with pes planus - it corrected easily.  Sensation and 
circulation were normal at both feet.  Both feet had some 
callus at the medial edge of the metacarpal phalangeal joint 
of the big toe, which required some trimming.  No x-rays were 
ordered.
The VA examiner diagnosed: (1) that the veteran had chronic 
plantar fasciitis as evidenced by the pain and tenderness at 
the heel;  (2) that the continuing pain and tenderness in the 
arch of both feet was due to chronic muscular strain 
secondary to pes planus deformity; (3) that the continuing 
pain and tenderness of the forefoot, with symptoms primarily 
at the metacarpal phalangeal joints, was chronic synovitis at 
the metacarpal phalangeal joints, especially at the 
metacarpal phalangeal joint of the second and third toes 
bilaterally; and (4) that the veteran's orthopedic symptoms 
in the feet were probably somewhat worsened by chronic 
tension and/or depression.  He opined that all of the 
diagnosed foot problems had started in service.  His 
prognosis was that continued difficulty could be expected in 
both feet.  The present conservative treatment (careful 
activity, oral medication, and shoe inserts) was felt to be 
reasonable, but surgery was a possibility in the future.

In his concluding remarks, the examiner noted that he had 
reviewed the veteran's claims file, and his service medical 
records.  He opined that it was likely that the veteran was 
experiencing pain in the full length of both feet in service, 
including all of the areas he had just diagnosed above.  He 
noted that there was a history that suggested some worsening 
of the right forefoot in 2003, but the history also indicated 
that the right forefoot was painful since service.  
Considering the veteran's history and his current 
examination, the examiner opined that the symptoms in the 
full length of each foot were probably related to service, 
and that it was more likely than not that the pains in the 
full length of the each foot were secondary to service.  The 
obvious part of the connection with service was the pes 
planus and the arch pain.  However, the examiner further 
opined that the veteran also had forefoot pain and heel pain 
in service.  He also noted that hallux valgus was probably 
secondary to the pes planus deformity, since hallux valgus 
deformity is very common in feet that have pes planus.

The examiner had noted above that he observed that the motion 
of the veteran's feet and ankles was normal, and equal with 
dorsiflexion 10 degrees, plantar flexion 40 degrees, 
inversion 30 degrees, and eversion 20 degrees, with bilateral 
pain, worse on the right, through the whole motion.  In his 
conclusion, he opined that the veteran's subjective symptoms 
could be represented by decreasing plantar flexion of each 
ankle and foot by 20 degrees.  His flare-ups could be 
represented by decreasing plantar flexion of each ankle and 
foot by 15 degrees.

The June, September, and October 2005 VA Treatment Reports

In VA treatment reports in June 2005, September 2005, and 
October 2005, the veteran complained of right foot pain, and 
reported that he had been told he had a "bone spur" between 
his first and second metatarsal heads.  In June 2005 it was 
noted that he had tenderness between the first and second 
metatarsal heads.  He was diagnosed with probable morton's 
neuroma, and given an injection between the toes.

In September 2005 the veteran reported that he experienced 
about ten days of relief from the injection before his 
symptoms recurred.  Motrin was not helping.  X-rays showed a 
bunion, but no heel spur.  His symptoms were now beginning to 
appear in his left foot.  It was noted that both feet still 
had tenderness between the first and second metatarsal heads.  
No obvious deformity was observed.  There was excellent toe 
flexion, but it did cause pain.  The veteran was diagnosed 
with bilateral morton's neuroma.

In October 2005 the veteran reported a long history of right 
forefoot pain.  He said it felt like a small rock in his shoe 
when he walked.  He complained of a burning/numbness in his 
second interspace, and his second and third toes, that would 
come with prolonged weight bearing.  X-rays revealed a 
narrowing of the second intermetatarsal angle where 
metatarsal heads two and three were in close proximity to 
each other.  The second metatarsophalangeal joint was within 
normal limits.  No fractures were observed.  The diagnostic 
impression was that there was metatarsalgia of the right 
second metatarsal head, and neuroma/neuritis of the second 
interspace.  He was given another injection in the second 
interspace.  Felt was added to his orthotic to cushion the 
second metatarsal head.  He was instructed in exercises to 
enhance ankle dorsiflexion in order to decrease pressure on 
the forefoot.  



Analysis

In a November 2004 informal hearing before a Decision Review 
Officer (DRO) at the RO, the veteran testified that he had 
continued to use arch supports and ice packs.  The injections 
in his right foot had helped, and he intended to obtain more 
of them.  He had been able to continue to do his work using 
over-the-counter pain medications.  He contended that his 
bilateral pes planus warranted an increased rating because 
his feet had become worse, and the pain had become higher, 
over the years.  They would swell up more than they used to, 
and he thought it was affecting his ankles and knees, because 
they were starting to hurt a lot more as well.  He testified 
that the balls of his feet swell more than the heels.  He had 
a toe in the right foot that felt like it was trying to 
twist.  He experienced pain on manipulation, basically when 
walking.  Swelling occurred almost every day if he did much 
walking.  In a November 2005 statement, the veteran notified 
the RO about the VA examiner's findings in the October 2005 
examination, emphasizing the problems with his right foot, 
including existence of the painful nerve disorder.  He also 
noted that his left foot had started to hurt in the same 
place.

The Board acknowledges that the evidence reveals that the 
veteran has experienced bilateral foot pain and discomfort 
for many years since service, and that his pain and 
discomfort appears to have increased in recent years, 
especially in his right foot.  However, while it is 
understandable that the veteran would attribute his symptoms 
to his service-connected pes planus, that is not the only 
foot or related disability that is recognized by VA 
regulations.  As evidenced by the diagnoses and nexus 
opinions in the report of the August 2005 VA examination, and 
the June to October VA treatment reports, the record 
currently shows that other non-service connected forefoot and 
heel disorders, and possible other related disorders, some of 
which may be secondary to the service-connected pes planus, 
contribute to the veteran's symptoms.  As indicated in the 
introduction, however, the Board has no jurisdiction with 
regard to those disorders, as the veteran has not made a 
claim for service connection for them.  

As concerns the veteran's bilateral pes planus, given the 
totality of the evidence, it is the Board's conclusion that 
the veteran's disability picture more nearly approximates the 
criteria required for the current 10 percent rating, and that 
the weight of the evidence is against the claim for an 
increased rating.  The veteran does not experience symptoms 
that meet the criteria for a 30 percent rating, neither 
bilaterally, nor unilaterally in his right foot.  His 
symptoms are more akin to the criteria for the 10 percent 
rating with moderate, as opposed to severe, symptoms.

The VA examiner in October 2003 observed that the veteran 
walked with a slight hesitance of gait, not necessarily 
favoring either foot.  No unusual calluses indicative of any 
particular weightbearing were observed.  He had normal arches 
on non-weightbearing, but on weightbearing the arches would 
totally give way.  He had five degrees of deviation laterally 
of the Achilles tendon bilaterally with weightbearing.  The 
Achilles tendons were not tender bilaterally.  The veteran 
did not have flare-ups if he used his inserts, other than the 
routine increased pain by the end of the day.  The VA 
examiner in August 2005 observed some limping with the right 
foot.  The veteran was able to rise on the toes and heels, 
and he could stand on the medial and lateral borders of each 
foot.  Some foot pain was noted with these activities.  
Motion of the veteran's feet and ankles was normal, but with 
some pain.   Both feet had a mild pes planus deformity.  Both 
heels had a mild valgus associated with pes planus, but the 
valgus corrected easily.  The forefeet had a mild valgus 
associated with pes planus, but it corrected easily.  The 
examiner noted that both feet had some callus at the medial 
edge of the metacarpal phalangeal joint of the big toe.

A 10 percent evaluation is for application where there is 
moderate disability evidenced by weight-bearing line over, or 
medial to, the great toe, inward bowing of the tendo-
Achillies, and pain on manipulation and use of the feet 
bilaterally or unilaterally.  A 30 percent evaluation is for 
application when there is severe bilateral disability, 
evidenced by marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  The pes 
planus symptoms observed by the VA examiners in October 2003 
and August 2005 evidence a moderate disability.  The VA 
examiner in August 2005 used the word "mild" to describe 
the veteran's pes planus deformity, and the word "some" to 
describe pain on performing various physical tests.  The 
veteran has continued to wear regular athletic shoes with 
inserts.  He does not use a cane.  He has continued to work 
his job as a truck driver.  He has been able to do household 
chores (using a riding mower to cut his yard), and he has 
continued to enjoy recreational activities.

As for the increased pain and discomfort that the veteran has 
complained of in his right foot, the Board finds that the 
evidence of record shows that other non-service connected 
disorders may contribute to that increased level of pain and 
discomfort.   Giving consideration to the DeLuca factor, the 
Board determines that the level of pain the veteran 
experiences that is attributable to his service-connected 
bilateral pes planus is consistent with that allowed for in 
the current 10 percent evaluation.  

For all the foregoing reasons, the Board finds that the 
veteran's bilateral pes planus has not met the criteria for 
an increased rating, currently evaluated at 10 percent 
disabling.

III. Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2005).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's bilateral pes 
planus claim should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that he has 
been hospitalized for problems with his bilateral pes planus, 
nor has he experienced marked interference with his 
employment.  There is nothing in the record to suggest that 
his disability picture is so exceptional or unusual as to 
render impractical the application of the regular schedular 
standards.
ORDER

Entitlement to an increased disability rating for bilateral 
pes planus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


